DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 32, 35, 38, 39 and 43 (now, claims 32, 38, 39, 43 and 58-73) in the reply filed on 10 June 2022 is acknowledged.
Claims 1-9 and 22-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 June 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32, 59-64, 67, 68, 72 and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corso (US 20170283761).
	With respect to claim 32, Corso discloses a system comprising an electroporation device having a first-side and second-side supports (Figure 3:100), wherein a first electrode (Figure 3:101) is disposed at a region of an inner surface of the first-side support, and wherein a second electrode (Figure 3:102) is disposed at a region of an inner surface of the second-side support.  The first and second electrodes are counterparts and are configured to allow modulating an electric field as a predetermined function of time and position in a fluid channel (Figure 1:106) formed between the first and second-side supports.  This is described in at least paragraphs [0023]-[0028].  The electroporation device has at least one input (Figure 3:103, 104, 105) and at least one output (Figure 3:108) and is in communication with a fluid delivery apparatus (Figure 5:601).
	With respect to claim 59, Corso discloses the apparatus as described above.  Corso further teaches that a cell collection reservoir (Figure 5:603) is downstream from the electroporation device.  Furthermore, a fluidic interface (in the form of a tube, see Fig. 5) couples the fluid-delivery apparatus to the electroporation apparatus, and an optical monitoring module (Figure 5:605) is coupled to the electroporation device.
	With respect to claim 60, Corso discloses the apparatus as described above.  Corso further states that the fluid delivery apparatus includes a flow sensor, flow-rate control module and temperature control module.  This is described in at least paragraphs [0057]-[0062].
	With respect to claims 61-64, Corso discloses the apparatus as described above.  Corso further teaches in at least paragraphs [0040]-[0042] that at least one voltage supplier is provided, and that a plurality of electrodes are independently operated (“The flow channel can have one or several electrically independent electrode pairs”).  Fig. 4 shows an example of up to four sets of electrode pairs.  The voltage supplier may provide a voltage according to essentially any desired waveform, including a periodic waveform.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.
	With respect to claims 67, 68 and 72, Corso discloses the apparatus as described above.  Corso further teaches that the fluid channel has at least three fluid inputs (Figure 3:103, 104, 1045) that allow fluid to flow continuously toward the output (Figure 3:108).  The inputs are fully capable of producing at least two fluid streams that allow for modulating flow rate and chemical composition as a function of time and/or position.  Again, apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  Corso additionally teaches that at least one fluid supplier (e.g. pump) is used to move fluid through the channel.
	With respect to claim 73, Corso discloses the apparatus as described above.  Corso further shows that the first and second-side supports are substantially planar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38, 39, 43 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Corso as applied to claim 32, and further in view of Hauwaerts (US 20210284948) and Blankenstein (US 20030044832).
Corso discloses the apparatus as described above, however does not expressly state that the electroporation device is in communication with an apheresis bag and a cell processing module.
Hauwaerts discloses an automated cell processing system comprising a cell processing station and a plurality of cell processing modules.  Hauwaerts teaches in paragraphs [0176]-[0227] that cell sample fluid passed to the cell processing modules is often an apheresis product derived from an apheresis bag (“Typically, the cellular sample starting material will not be a pure population of the cells to be processed. Rather, patient material, such as whole blood, or partly processed patient material, such as apheresis products, are used as starting materials”).
Blankenstein discloses a cell processing module that allows for cell sorting, selection, labeling and analysis.  Target cells are separated according to fluorescent properties and/or magnetic properties.  This is described in at least paragraphs [0008], [0025]-[0035] and [0055]-[0065].
Before the effective filing date of the claimed invention, it would have been obvious to provide the Corso system with an apheresis bag and a cell processing module upstream from the electroporation device.  Those of ordinary skill would have recognized that initial cell processing would need to occur prior to electroporation, especially when the sample is whole blood obtained from a patient.  Hauwaerts and Blankenstein each teach that apheresis bags and cell processing modules operate according to known principles and may be utilized to isolate a particular target cell.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.

Claims 65, 66 and 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Corso as applied to claims 63 and 68.
	Corso discloses the apparatus as described above.  As previously stated, Corso teaches that at least one voltage supplier and at least one fluid supplier are used.  Although it is unclear how many are provided, it would have been obvious to ensure that additional voltage suppliers and additional fluid suppliers are utilized to affect conditions within the flow channel.  A mere duplication of parts that produces minimal, or otherwise predictable, changes to device operation is generally considered to be prima facie obvious.  See MPEP 2144.04.  Those of ordinary skill would have expected the principle of operation to remain unchanged in the Corso system regardless of how many voltage suppliers and fluid suppliers are implemented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799